DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification & Drawings
2.	The specification and drawings remain objected to as failing to comply with 37 CFR 1.84(p)(5)  for the following reasons:   
The “coupled region” 141 is not made clear by the reference numerals added in Fig. 3.  Specifically, it is not clear to the Examiner how the “coupled region” 141 is distinct from the second region 121c of current collector 121.  The same holds true for “coupled region” 146 which is one in the same as the second region 131c of current collector 131.  Applicant notes that “Fig. 3 has been amended to depict that the coupled regions 141 and 146 are distinct from the second regions 121c and 131c, respectively of the current collectors 121, 131.”  The added numerals do not depict such a feature.  The coupled region 141 is one in the same as second region 121c.  The disclosure cannot have two names and two reference numerals for the same structure.  The same is true of coupled region 146.  If Applicant disagrees, a response including a clearly annotated and   
As previously noted, Figure 3 does not support the feature as described as this embodiment is directed to the embodiment in which sub-tabs 142, 143 and current collector 121c are all a single entity described as integrally formed with one another (P44 of the PGPUB).  Figure 5 has a coupled region and is appropriately named as Figure 5 shows an embodiment in which the entities are two in number such that a coupled region 341 is appropriate (P89 of the PGPUB).  

    PNG
    media_image1.png
    421
    440
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    412
    590
    media_image2.png
    Greyscale

Thus, objection with respect to both the specification and drawings with respect to coupled region 141, 146 and Figure 3 is maintained.  
Figure 3:  there are duplicate 141’s incorrectly pointing to different entities, wherein again, a coupled region 141 as depicted is one in the same as second portion of current collector 121c and not appropriate for Figure 3: 

    PNG
    media_image3.png
    378
    566
    media_image3.png
    Greyscale

Figures 3-6:  131a is in wrong location (compare it to Fig. 2 location and P53 description); 
Figures 3-6:  131a and 131b incorrectly point to the same thing (131a should be moved to   
      correspond to Fig. 2 location)
(As noted in the Advisory Action):  Fig. 4 no longer includes reference numeral 248 or the dashed line showing said tab/entity

    PNG
    media_image4.png
    262
    255
    media_image4.png
    Greyscale

Appropriate correction is required.  

3.	The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bent regions of the first and extend in opposite directions” (claim 10) and “wherein the bent regions cover the one of the first and second current collectors” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Applicant argues the following with respect to the above (Examiner emphasis):
Applicant respectfully disagrees and submits that these features are apparent from FIGS. 2-3 of the present application. FIG. 3, which is an exploded perspective view, depicts the electrode tabs 111, 112 and the sub-tabs 140A, 140B and 141A, 141B [these numerals do not exist within the drawings or specification] before they have been bent 90-degrees to cover the current collectors 121, 131, respectively. However, FIG. 2, which is an assembled view, depicts the electrode tabs 111, 112 and the sub-tabs 140A, 140B and 141 A, 141B after they have been bent 90-degrees to cover the current collectors 121, 131, respectively. Furthermore, because the sub-tabs 140A, 140B are provided on opposite sides or edges (boundaries 121d) of the second region 121c of the first current collector 121, the sub-tabs 140A, 140B would extend in opposite directions once the battery is assembled and the sub-tabs 140A, 140B are folded inward toward the second region 121c, as shown in FIG. 2 (i.e., the sub-tab 140A extends out of the page and the sub-tab 140B extends into the page in FIG. 2) [not shown in the drawing which is the reason for the objection].

Fig. 2 does not show the features claimed as they are obstructed from view.  Moreover, the “bent regions” when imagined do not appear to extend in opposite directions as claimed.  A drawing by the Examiner below shows the sub tabs 142, 143 mated with respective electrode tabs 111b, 111b of electrode assemblies 110A and 110B, respectively and then folded over:

    PNG
    media_image5.png
    726
    246
    media_image5.png
    Greyscale

direction is such that the bending/folding directions are in opposite directions from one another.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

5.	Claim 1, and thus dependent claims 2-16, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant has amended claim 1 as follows:

    PNG
    media_image6.png
    315
    656
    media_image6.png
    Greyscale

There is no support for the features as claimed.  The languages does not exist within the specification (Applicant cites P83 for support; however, the language is not found there or anywhere else).  Furthermore, the drawings do not show a “first boundary extending along a side of the plurality of electrode assemblies.”  The first boundary as claimed would only extend along a side of the first electrode assembly (and not the second electrode assembly or “a side of the plurality of electrode assemblies” as claimed).  This is especially true given the first boundary is further defined as “being between the first sub-tab and one of the first and second current the side of the plurality of electrode assemblies.”  The second boundary as claimed would only extend along a side of the second electrode assembly (and not the first electrode assembly or “the side of the plurality of electrode assemblies” as claimed). This is especially true given the second boundary is further defined as “being between the second sub-tab and the one of the first and second current collectors.”  
	Appropriate correction is required.    

6.	Claim 10, and thus dependent claim 11, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the bending/folding direction of the first and second sub-tabs of the first plurality of sub-tabs is such that the bending/folding directions are in opposite directions from one another, does not reasonably provide enablement for the “bent regions of the first and second sub-tabs of the first plurality of sub-tabs extend in opposite directions” as presented in claim 11.  The “bent regions” when imagined (not shown in the drawings and objected to for this reason) do not appear to extend in opposite directions as claimed.  A drawing by the Examiner below shows the sub tabs 142, 143 mated with respective electrode tabs 111b, 111b of electrode assemblies 110A and 110B, respectively and then folded over:

    PNG
    media_image5.png
    726
    246
    media_image5.png
    Greyscale

Once folded, the “bent regions of the first ands second sub-tabs extend in identical directions (i.e., up and down and left to right).   Instead, it would appear that the bending/folding direction is such that the bending/folding directions are in opposite directions from one another.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Appropriate correction and/or explanation is required. 

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 1, and thus dependent claims 2-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
	Claim 1 has been amended in the response filed, and as noted above in the rejection under 35 U.S.C. 112(a)/first paragraph, there is no support for the feature as claimed.    Assuming, arguendo, that the following claim is presented, it is not clear from the claim terms whether the claim is drawn to the intermediate or final version of the battery, or whether the language is meant to be structural or product-by-process language:
	“…wherein the first sub-tab and the first electrode tab of the first electrode assembly are bent along a first boundary, the first boundary extending along a side of the [first electrode assembly] and being between the first sub-tab and one of the first and second current collectors,
wherein the second sub-tab and the first electrode tab of the second electrode assembly bent along a second boundary, the second boundary extending along [a side of the second electrode assembly] and being between the second sub-tab and the one of the first and second current collectors, and
wherein the first sub-tab and the second sub-tab contact an outer surface of the one of the first and second current collectors facing away from the plurality of electrode assemblies.”

P57-60 describes two bending operations:


    PNG
    media_image7.png
    160
    355
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    249
    359
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    242
    356
    media_image9.png
    Greyscale


The claim does not make clear whether the feature of  “the first sub-tab and the first electrode tab of the first electrode assembly are bent along a first boundary” is a structural requirement (i.e., the illustration of Fig. 3 in which 111b and 142 are shown as bent along a first boundary [relative to current collector 121c or some other constituent] such that the claim is drawn to an intermediate version of the secondary battery (Fig. 3), or if this is meant to be the second bending operation (i.e., “again bent” – P59, 60) such that the feature is actually product-by-process language and is meant to capture that “the first sub-tab and the first electrode tab of the first electrode assembly are bent along a first boundary [so as to face second region 121c of the first current collector, thereby covering the second region 121c of the first collector]” (P57, 59; Figs. 2-3).  It seems if the latter is intended, a better word in conjunction with the above would be folded:  “…the first sub-tab and the first electrode tab of the first electrode assembly are [folded] along a first boundary so as to face second region 121c of the first current collector, thereby covering the second region 121c of the first collector.
Thus, given the scope and meaning of the claim is not made clear by the language presented, it is rejected as being indefinite.  If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
	Appropriate correction is required.  

Compact Prosecution Claim
9.	MPEP § 2143.03 notes that when evaluating claims for prior art purposes, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’dmem. 738 F.2d 453 (Fed. Cir. 1984).  
The amendments provided are not supported and it is not clear how it is possible to meet the features as presented.  For compact prosecution purposes, the claim will be examined as if it read:
	“…wherein the first sub-tab and the first electrode tab of the first electrode assembly are bent along a first boundary, the first boundary extending along a side of the [first electrode assembly] and being between the first sub-tab and one of the first and second current collectors,
wherein the second sub-tab and the first electrode tab of the second electrode assembly bent along a second boundary, the second boundary extending along [a side of the second electrode assembly] and being between the second sub-tab and the one of the first and second current collectors, and
wherein the first sub-tab and the second sub-tab contact an outer surface of the one of the first and second current collectors facing away from the plurality of electrode assemblies.”

Regarding the indefinite issue detailed above, if the prior art meets at least one of the interpretations above, it will be considered to meet the claim.  

	Claim Rejections - 35 USC § 102
10.	The rejection of claims 1-5, 7-12, and 14-16 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0024259) is maintained.
Regarding claim 1, Lee teaches a secondary battery 200 (Figs. 4-6B; P89-123- see also Figs. 1-3 and P39-87 as the second example embodiment of Figs. 54-6B is “substantially the same constitution” except for the current collector- P91) comprising: 
a plurality of electrode assemblies 10, 10 each including a first electrode tab (first uncoated region 11a) and a second electrode tab (second uncoated region 12a) (P45, 93; Figs. 2 & 5);
a case 26/226 accommodating the plurality of electrode assemblies 10, 10, the case 26/ 226 having an opening (P94; Fig. 4);
a cap plate 20 coupled to the case 226 at the opening in the case (P40, 49; Fig. 4); 
a first current collector 250 electrically connected to the first electrode tab 11a of each of the plurality of electrode assemblies 10, 10 (Fig. 4-6B; P58, 98);
a second current collector (70, (270)) electrically connected to the second electrode tab 12a of each of the plurality of electrode assemblies 10, 10 (P40, 59) ; and
“a first plurality of sub-tabs” (251a [see left side on Fig. 6B], 251a' [right side of Fig. 6B], 254b2, 254b1) comprising a “first sub-tab” (any of 251a, 251a', 254b2, 254b1) and a “second sub-tab” (any of 251a, 251a', 254b2, 254b1 that is not designated the “first sub tab”), the first sub-tab being coupled to the first electrode tab 11a of a first electrode assembly 10 of the plurality of electrode assemblies 10, 10 (Fig. 5), the second sub-tab being coupled to the first electrode tab 11a of a second electrode assembly 10 of the plurality of electrode assemblies 10, 10 (see Fig. 5) (Note:  “coupled to” could be indirect coupling or direct coupling, and “coupling” reads on at least electrical coupling or physical coupling),
wherein the first sub-tab and the first electrode tab are bent [structurally relative to the middle portion] along “a first boundary,” the first boundary extending along a side [of the first 
wherein the second sub-tab and the second electrode tab are bent along “a second boundary,”  the second boundary extending along [a side of the second electrode assembly”] and being between the second sub-tab and the one of the 250 and second 70/(270) current collectors (i.e., at least body portion 254a) (P69) (full disclosure), and
wherein the first sub-tab and the second sub-tab (any interpretation) contact an outer surface of the one of the first 250 and second 70/(270) current collectors facing away from the plurality of electrode assemblies 10, 10 (Figs. 4-6B) (i.e., all of the tabs identified directly extend and directly, physically contact and directly, electrically contact the outer surface generally identified at 254a, 254a2, 254a1 illustrated in Fig. 6A of first current collector 250 facing away from the plurality of electrode assemblies 10, 10; alternatively the claimed “outer surface” could be that of second portion 252 of current collector 250 facing away from the plurality of electrode assemblies 10, 10 such that the contact is indirect physical/electrical contact).   
Regarding claim 2, Lee teaches wherein the first sub-tab and the second sub-tab of the first plurality of sub-tabs are formed at different positions along a lengthwise direction of the one of the first and second current collectors.  For example, if 254b2 is designated the “first sub-tab” and 251a' is designated the “second sub-tab,” the claim is met.  Note there are many other interpretations of Lee that read on claim 2.
Regarding claim 3, Lee teaches wherein the first sub-tab (254b2) is closer to the cap plate 20 than the second sub-tab (251a') along the lengthwise direction of the one of the first and second current collectors.  Note there are many other interpretations of Lee that read on claim 3.
Regarding claim 4, Lee teaches wherein the first and second sub-tabs ((254b2, 251a') of the first plurality of sub-tabs do not overlap each other in the lengthwise direction of the one of the first and second current collectors.  Note there are many other interpretations of Lee that read on claim 4.
Regarding claim 5, Lee teaches wherein the first and second sub-tabs of the first plurality of sub-tabs are bent in a same direction with respect to the one of the first and second current collectors.  For example, in the instance 251a and 251a' are designated the “first and second sub-tabs” of current collector 250, Fig. 6A-6B illustrate they are bent in the same direction as claimed.  The same holds true for 254b2 as the first sub tab and either of 251a, 251a' as the second sub tab.
Regarding claim 7, Lee teaches by way of illustration that the first sub-tab 254b2 and the second sub-tab 254b1 of the first plurality of sub-tabs each have a smaller thickness (T1) than the one of the first and second current collectors (T2) (annotated Fig. 6B on the left shown below).  Alternatively, Lee teaches by way of illustration that the first sub-tab 251a and the second sub tab 251a' each have a smaller thickness (T1) than one of the first and second current collectors (T2) (annotated Fig. 6B on the right shown below).  Many other interpretations exist.

    PNG
    media_image10.png
    752
    367
    media_image10.png
    Greyscale
          
    PNG
    media_image11.png
    740
    404
    media_image11.png
    Greyscale

Regarding claim 8, Lee teaches wherein the one of the first 250 and second current collectors 70/(270) includes “a first region” (top region 252) and a second region (bottom region including anything not part of 252) inwardly recessed relative to the first region (Fig. 6A, 6B).
Regarding claim 9, Lee teaches wherein the first plurality of sub-tabs (any interpretation) extend from an outer periphery of the second region (bottom region including anything not part of 252) (Fig. 6A, 6B).
Regarding claim 10, Lee teaches wherein bent regions of the first and second sub-tabs (254b2, 254b1) of the first plurality of sub-tabs extend in opposite directions (see Fig. 6A where they are bent in opposite directions).
Regarding claim 11, Lee teaches wherein the bent regions cover the one of the first 250 and second 70/(270) current collectors (see Fig. 6B where the bent regions fold over and cover the current collector).
Regarding claim 12, Lee teaches the secondary battery of the embodiment of Fig. 1 further comprising a side insulation member (60 or 80) coupled to the one of the first and second current collectors (50, 70) at the outer periphery of the first plurality of sub-tabs (see Fig. 2; P40), wherein the second embodiment (Figs. 4-6B) is taught as having the constitution as the first embodiment with the exception of first current collector 250/270 (P91) and thus also includes “a side insulation member” (260, 280) coupled to the one of the first 250 and second 70 (270) current collectors at the outer periphery of the first plurality of subtabs (see Fig. 2).  
Regarding claim 14, Lee teaches the secondary battery further comprising a second plurality of sub-tabs (i.e., duplicated current collector 250 [70/(270)] on the opposite end of the battery 200- P40, 59, 91) that is not illustrated but is designated for clarity by the Examiner with the same numerals including an added ('), the second plurality of subtabs ((251a' [see left side on 251a'' [right side of Fig. 6B], 254b2', 254b1') comprising a “first sub-tab” (any of 251a', 251a'', 254b2', 254b1') and a “second sub-tab” (any of 251a', 251a'', 254b2', 254b1' that is not designated the “first sub tab”), the first sub-tab being coupled to the first electrode tab 12a of a first electrode assembly 10 of the plurality of electrode assemblies 10, 10 (Fig. 2, 5), the second sub-tab being coupled to the first electrode tab 12a of a second electrode assembly 10 of the plurality of electrode assemblies 10, 10 (see Fig. 2, 5) (Note:  “coupled to” could be indirect coupling or direct coupling, and “coupling” reads on at least electrical coupling or physical coupling).
Regarding claim 15, Lee teaches wherein the first sub-tab is bent along “a first boundary” (in the case of 254b2', 254b1', and 251a' – see the dashed lines shown in Fig. 6A, with the 251a'' boundary being the curved portion that matches the dashed line of 251a'), the first boundary being between the first sub-tab and another of the first and second current collectors 70/(270) (i.e., at least body portion 254a) (P69), and 
wherein the second sub-tab is bent along “a second boundary” (in the case of 254b2 and 254b1 and 251a – see the dashed lines shown in Fig. 6A, with 251a’ boundary being the curved portion that matches the dashed line of 251a), the second boundary being between the second sub-tab and the another of the first and second current collectors 70/(270) (i.e., at least body portion 254a) (P69) (full disclosure).  
Regarding claim 16, Lee teaches wherein the first boundary and the second boundary are on opposite sides of the one of the first 250 and second 70/(270) current collectors.  For example, this holds true when for the first sub-tab is 254b2 and the second sub-tab is 254b1 with the first and second boundaries as shown (Fig. 6A).  Alternatively, this holds true for 251a, 251a' 

11.	The rejection of claims 1-5, 7-12, and 14-16 under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0140414) is maintained. 
Regarding claim 1, Kim teaches a secondary battery 1 (Fig. 1-6A) comprising: 
a plurality of electrode assemblies 20 each including a first electrode tab 21 and a second electrode tab 22;
a case 10 accommodating the plurality of electrode assemblies 20, the case 10 having an opening (OP);
a cap plate 30 coupled to the case 10 at the opening (OP) in the case; 
a first current collector 60 electrically connected to the first electrode tab 21 of each of the plurality of electrode assemblies 20;
a second current collector 60 electrically connected to the second electrode tab 22 of each of the plurality of electrode assemblies 20; and
a first plurality of sub-tabs (62, 62) comprising a first sub-tab and a second sub-tab (Fig. 2), the first sub-tab 62 being coupled to the first electrode tab 21 of a first electrode assembly 20 of the plurality of electrode assemblies, the second sub-tab 62 being coupled to the first electrode tab 62 of a second electrode assembly 20 of the plurality of electrode assemblies,
wherein the first sub-tab 62 and the first electrode tab 21 of the first electrode assembly are bent along a first boundary (P53-54) (structurally bent relative to at least center portion of collector 60 with hole therein), the first boundary extending along a side of [the first electrode assembly] and being between the first sub-tab 62 and one of the first and second current collectors 60, and 
sub-tabs (two major sub tabs designated by numeral 62; minor sub-tabs at the bottom that bend inward and also read on the first/second sub-tabs as claimed),
wherein the first sub-tab 62 and the second sub-tab 62 contact an outer surface (multiple interpretations) of the one of the first and second current collectors 60, 60 facing away from the plurality of electrode assemblies 20 (illustrated in Figs. 2, 4, and 5).  Note that contact may be direct contact or indirect contact.  As a few examples (many exist), major sub tabs 62, 62 each directly contact an outer surface (the outer surface of the bottom bar extending between the two sub-tabs 62, 62 in Fig. 4) of the first current collector 60 facing away from the plurality of electrode assemblies 20 as clearly illustrated in Fig. 4.  Each of the major sub tabs 62, 62 also directly contacts the outer surface at the top portion of current collector 60 where the rectangular slot/hole is presented that also faces away from the plurality of electrode assemblies 20.  Each of the major sub tabs 62, 62 indirectly contacts outer surface 61 of current collector 60 facing away from the plurality of electrode assemblies; each of the minor sub tabs 62, 62 at the bottom extending inward indirectly contact the outer surface of the bar identified above; etc.
Regarding claim 2, Kim teaches wherein the first sub-tab and the second sub-tab (62, 62) of the first plurality of sub-tabs are formed at different positions along a lengthwise direction of the one of the first and second current collectors (Fig. 2).  The minor sub-tabs at the bottom also meet claim 2.
Regarding claim 3, Kim teaches wherein the first sub-tab (designating one of the major sub tabs 62 as “the first sub tab”) is closer to the cap plate 30 than the second sub-tab (designating one of the minor sub-tabs at the bottom) along the lengthwise direction of the one of the first and second current collectors (Fig. 4).
Regarding claim 4, Kim teaches wherein the first and second sub-tabs 62 of the first plurality of sub-tabs do not overlap each other in the lengthwise direction of the one of the first and second current collectors (Fig. 4).
Regarding claim 5, Kim teaches wherein the first and second sub-tabs 62 of the first plurality of sub-tabs are bent in a same direction with respect to the one of the first and second current collectors (Fig. 4).
Regarding claim 7, Kim teaches wherein the first sub-tab and the second sub-tab of the first plurality of sub-tabs each have a smaller thickness than the one of the first and second current collectors (Fig. 4; many interpretations).
Regarding claim 8, Kim teaches wherein the one of the first and second current collectors includes a first region and a second region inwardly recessed relative to the first region (many interpretations).  For example, the first region could be anything that is not 61 with 61 being the first region.  Alternatively, the first region could be the major subtabs 62 with the minor subtabs at the bottom reading on the second region inwardly recessed relative to the first region (Fig. 4).
Regarding claim 9, Kim teaches wherein the first plurality of sub-tabs (the minor sub-tabs at the bottom) extend from an outer periphery of the second region (i.e., the major sub tabs).  
Regarding claim 10, Kim teaches wherein bent regions of the first and second sub-tabs (using the minor subtabs) of the first plurality of sub-tabs extend in opposite directions (Fig. 4).
Regarding claim 12, Kim teaches the secondary battery further comprising a side insulation member (any of sealing member 50, insulation member 70, or retainer 80) coupled to the one of the first and second current collectors 60 at the outer periphery of the first plurality of sub-tabs (Fig. 2).
Regarding claim 14, Kim teaches the secondary battery further comprising a second plurality of sub-tabs 62, 62 comprising a first sub-tab 62 and a second sub-tab 62, the first sub-tab 62 of the second plurality of sub-tabs being coupled to the second electrode tab 22 of the first electrode assembly 20, the second sub-tab 62 of the second plurality of sub-tabs being coupled to the second electrode tab 22 of the second electrode assembly 20 (Fig. 2).
Regarding claim 15, Kim teaches wherein the first sub-tab 62 of the second plurality of sub-tabs is bent along a first boundary between the first sub-tab and another of the first and second current collectors 60, and wherein the second sub-tab 62 of the second plurality of sub-tabs is bent along a second boundary between the second sub-tab 62 and the another of the first and second current collectors 60 (P53-54; Fig. 2).
Regarding claim 16, Kim teaches wherein the first boundary and the second boundary are on opposite sides of the one of the first and second current collectors (Fig. 2).  

Claim Rejections - 35 USC § 102/ 103
12.	The rejection of claim 6 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 2015/0024259) as applied to at least claim 1 above is maintained. 
Regarding claim 6, Lee teaches by way of illustration that the first sub-tab (any interpretation) and the second sub-tab (any interpretation) of the first plurality of sub-tabs are each integrally formed with the one of the first 250 and second 70/(270) current collectors as Lee 
Alternatively, it is considered an obvious expedient to provide the first and second sub-tabs (any interpretation) of Lee as integrally formed with the one of the first 250 and second 70/(270) current collectors given the Court has held that the  “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

13.	The rejection of claim 6 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim (US 2015/0140414) as applied to at least claim 1 above is maintained. 
Regarding claim 6, Kim teaches by way of illustration wherein the first sub-tab 62 and the second sub-tab 62 of the first plurality of sub-tabs are each integrally formed with the one of the first and second current collectors and that the sub tabs 62 are part of the current collector (P53-54).  
Alternatively, it is considered an obvious expedient to provide the first and second sub-tabs 62 of Kim as integrally formed with the one of the first and second current collectors given the Court has held that the  “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claim Rejections - 35 USC § 103
14.	The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0024259) as applied to at least claims 1 and 12 above, and further in view of Kim et al. (US 2011/0039152) (hereinafter “Kim2”) is maintained.  
Regarding claim 13, Lee teaches the secondary battery of the embodiment of Fig. 1 further comprising a side insulation member (60 or 80) coupled to the one of the first and second current collectors (50, 70) at the outer periphery of the first plurality of sub-tabs (see Fig. 2; P40), wherein the second embodiment (Figs. 4-6B) is taught as having the constitution as the first embodiment with the exception of first current collector 250/270 (P91) and thus also includes “a side insulation member” (260, 280) coupled to the one of the first 250 and second 70 (270) current collectors at the outer periphery of the first plurality of subtabs (see Fig. 2) (claim 12).
Lee fails to teach a side insulation member coupled to one of the first and second current collectors at the outer periphery of the first plurality of sub-tabs that further includes protrusions engaged with holes in exposed regions of the one of the first 250 and second (70/(270) current collectors as claimed.  
In the same field of endeavor, Kim2 teaches analogous art of a secondary battery including an analogous current collector structure 120 with a first plurality of sub-tabs 123, 123, an insulating member 26 (analogous to insulating member 260, 280 of Lee), and additionally a 
spacer/anti-vibration member 130 that is made of an insulating material polymer (claim 14; P62; also intrinsic to the structure given the can is metal and if not made of an insulating material, the battery would short-circuit).   Kim2 teaches it is known to provide the spacer/anti-vibration member 130 with protrusions 134, 134 (and/or 136, 136) engaged with holes 126 formed in an 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the second battery of Lee with the spacer/anti-vibration member 130 that is made of an insulating material polymer with protrusions 134, 134 (and/or 136, 136) and current collector 250 (or 70/(270) with corresponding holes 126, that are engaged with the protrusion in in exposed regions of the current collector 250 (or 70/(270) in order to provide the predictable result of achieving an anti-vibrational feature that protects the battery from internal short circuit due to external impact and prevents the terminal from shaking as taught by Kim2 (P9-17).

15.	The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0140414) as applied to at least claims 1 and 12 above, and further in view of Kim et al. (US 2011/0039152) (hereinafter “Kim2”) is maintained. 
Regarding claim 13, Kim teaches the secondary battery further comprising a side insulation member (any of sealing member 50, insulation member 70, or retainer 80) coupled to the one of the first and second current collectors 60 at the outer periphery of the first plurality of sub-tabs (Fig. 2).  Kim fails to disclose retainer 80 (“the side insulation member”) includes protrusions engaged with holes formed in exposed regions of the one of the first and second current collectors 60 as claimed.   
In the same field of endeavor, Kim2 teaches analogous art of a secondary battery including an analogous current collector structure 120 with a plurality of first sub-tabs 123 that 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the retainer 80 and current collector 60 of Kim with the protrusions 134, 134 (and/or 136, 136) and holes 126, respectively, that are engaged with one another in exposed regions of the current collector in order to provide the predictable result of achieving an anti-vibrational feature that protects the battery from internal short circuit due to external impact and prevents the terminal from shaking as taught by Kim2 (P9-17).

Response to Arguments
16.	Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.  Applicant’s arguments are summarized below with a subsequent Examiner response section provided that is respectfully submitted.  
1)  Independent claim 1 has been amended as presented.   As illustrated in FIGS. 5 and 6B of Lee, Lee discloses a first current collector 250 including “a first portion 251 coupled with the first uncoated region 1 la of the electrode assembly 10, a second portion 252 coupled with the terminal unit 30 . . . and a connection unit 254 positioned between the first portion 251 and the second portion 252 to couple the first portion 251 and the second portion 252.” (Paragraph [0095]). Lee further discloses the connection unit 254 includes a body 254a having a first body unit 254a1 and a second body unit 254b1, the first portion 251 includes “a plurality of collector shoes 251a . . . each to be coupled with a plurality of electrode assemblies 10,” and the reinforcement member 254b includes “a first reinforcement member 25461 coupled with a a, and a second reinforcement member 25462 coupled with another surface 5416 positioned at an opposite side of a first surface 254a of the body 254a and facing an internal wall of the case 26.”
However, Lee appears to fail to disclose that the first uncoated region 11a and the second uncoated region 12a, which the Examiner equates with the claimed first electrode tab of the first electrode assembly and the first electrode tab of the second electrode assembly, are bent, let alone bent along the boundary along which the collector shoes 251a or the reinforcement members 254b1,254b2 are bent. Thus, Lee appears to fail to disclose, teach, or even suggest a secondary battery “wherein the first sub-tab and the first electrode tab of the first electrode assembly are bent along a first boundary, the first boundary extending along a side of the plurality of electrode assemblies and being between the first sub-tab and one of the first and second current collectors, wherein the second sub-tab and the first electrode tab of the second electrode assembly are bent along a second boundary, the second boundary extending along the side of the plurality of electrode assemblies and being between the second sub-tab and the one of the first and second current collectors,” as recited in amended independent claim 1.
Additionally, as illustrated in FIGS. 2 and 4 of Kim, Kim discloses electrode assemblies 20 having negative electrodes 21 and positive electrodes 22. Kim also discloses current collectors 60 each including “a first portion 61 substantially parallel to the cap plate 30 and a second portion 62 bent with respect to the first portion 61.” Kim further discloses “[t]he first portion 61 of each collector 60 may contact a lower surface of the respective terminal 40 for coupling to the terminals 40, and the second portion 62 of each collector 60 may contact the non-coating portions of the respective electrode assemblies 20 (in other words, the negative electrodes 21 and the positive electrodes 22 of each of the electrode assemblies 20) for coupling with these respective electrode assemblies 20.”
However, Kim appears to fail to disclose that the negative electrodes 21 or the positive electrodes 22, which the Examiner equates with the claimed first electrode tab of the first electrode assembly and the first electrode tab of the second electrode assembly,
are bent, let alone bent along the boundary along which the second portion 62 of the current collector 60 is bent. Thus, Lee appears to fail to disclose, teach, or even suggest a secondary battery “wherein the first sub-tab and the first electrode tab of the first electrode assembly are bent along a first boundary, the first boundary extending along a side of the plurality of electrode assemblies and being between the first sub-tab and one of the first and second current collectors, wherein the second sub-tab and the first electrode tab of the second electrode assembly are bent along a second boundary, the second boundary extending along the side of the plurality of electrode assemblies and being between the second sub-tab and the one of the first and second current collectors,” as recited in amended independent claim 1.

	Response:  The rejections of record have been updated to show how each reference meets the feature as amended into the claim.  The Examiner can appreciate the differences between the drawings of the instant disclosure and that of the prior art applied; however, those differences are not captured in the claims.  For example, the claims do not make clear what entity the first  numbers 24 additional references in addition to the 2 cited above in the rejections of record.  Amendments that clearly and definitively capture the structure and cooperative structural relationships thereof are necessary to make clear any structural differences Applicant considers as the novel structure over at least the 26 references cited.  

Conclusion
17.	The prior art previously made of record and not relied considered pertinent to applicant's disclosure is repeated here for convenience.  The following references are applicable to at least claim 1 as an anticipatory primary reference under 102(a)(1) with no exception under 102(b)(1):
Lee et al. (US 2015/0111090);
Kim et al. (US 2015/0079431);
Han et al. (US 9,799,874);
Lee et al. (US 2011/0052963);
Park et al. (US 2016/0049635);
Lim et al. (US 2015/0004473);
Hamakawa et al. (US 2014/0087223);
Tononishi et al. (US 2015/0024264);
Kim et al. (US 2015/0140410);
Kim (US 2012/0282502);
Okabe et al. (US 2016/0276704);
Kim et al. (US 2015/0194657);
Kishimoto et al. (US 2015/0207125);
Lee et al. (US 2014/0315076);
Munenaga et al. (US 2003/0129479);
Kim et al. (US 2013/0095372);
Kim (US 2014/0349149);
Iwasa et al. (US 2017/0125778);
Kim et al. (US 2013/0330593);
Kim (US 2015/0171384);
Han et al. (US 2013/0084471);
Kim (US 2014/0315073);
Guen (US 2012/0251874); and
Yoshitake et al. (US 2013/0260221)

	The following reference is applicable to at least claim 1 as an anticipatory primary reference under 102(a)(2): 
	Matsumoto et al. (US 2018/0316050).

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/AMANDA J BARROW/Primary Examiner, Art Unit 1729